EXHIBIT 10.2

KEY EXECUTIVE LIFE INSURANCE AND
DEFERRED COMPENSATION PROGRAM

THIS AGREEMENT is made between Alliance One International, Inc. (the “Company”),
as successor in interest to Dibrell Brothers, Inc. (“Dibrell”), and H. P. Green
III (“Employee”).

PART A

General Provisions

1.

Deferred Compensation.  Employee and Dibrell entered into Key Executive Life
Insurance and Deferred Compensation Program agreements dated January 1, 1978 and
October 1, 1980 (the “Original Agreements”).  Employee and the Company now
desire to amend and restate the Original Agreements.  Accordingly, this
Agreement constitutes a complete amendment and restatement, effective as of
January 1, 2005, of the Original Agreements.

2.

Separate Parts.  Parts B and C set out below are distinct and separate
agreements, and shall be construed and considered in all respects as if each
were set forth in a separate document.

3.

Construction.  This Agreement shall be construed in accordance with North
Carolina law. If any provision of any Part of this Agreement is hereafter
determined to be invalid, the remaining provisions and Parts shall be severable
and continue to be in full force and effect but shall be interpreted and
administered consistently with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).

4.

Reservation of Rights.  Except as provided in this section, this Agreement may
not be modified or amended except by written instrument signed by the Company
and by Employee.

PART B

Life Insurance

1.

Policy.  The Company shall maintain one or more insurance policies insuring the
life of Employee with an aggregate basic death benefit of not less than
$165,521, with disability waiver of premium but without additional accidental
death benefits (the “Policies”).

2.

Ownership.  The Company shall retain physical custody of the Policies and shall
have full ownership rights therein, except that Employee (or his assignee) shall
be owner of that right under the Policies to designate beneficiaries for that
portion of the Policy proceeds described below in section 4 of this Part B.

3.

Premium Payments.  On or before the premium due dates each year, the Company
shall pay the full annual premium for the Policies. Employee will not be
required to make any contribution or premium payments. The Company may elect and
continue in force the special dividend option in the Policies by which the
dividends will be used to purchase additional paid-up insurance.

4.

Beneficiary Designation.  The Company retains the right to designate the
beneficiary of each Policy with respect to the portion of the proceeds equal to
the total premiums paid by the Company less any policy indebtedness (the
“Company Portion”).  The Employee (or his assignee) shall have the right to
select the beneficiary and optional method of settlement with respect to the
portion of the proceeds, if any, in excess of the Company Portion by directing
the Company, in writing, to designate such beneficiary and method of settlement
under each Policy.

5.

Termination.  This Part B will terminate on March 31, 2007.  During the ninety
(90) days immediately following such termination date (the “Option Period”),
Employee (or his assignee) shall have an option to purchase the Policies with
all the Company’s rights therein.  The consideration for the purchase of each
Policy shall be the payment by Employee (or his assignee) to the Company of an
amount equal to the cash surrender value of the Policy.  If the Policy shall
then be encumbered by assignment, policy loan, or otherwise, the Company shall
either remove such encumbrance, or reduce the sales price to Employee (or his
assignee) by the amount of indebtedness (including interest then due or accrued
thereon) outstanding against the Policy.  If Employee (or his assignee)
exercises such option to purchase, the Company shall execute all necessary
documents required by the insurance company to effect a transfer of ownership,
or absolute assignment, of the Policy over to and in favor of Employee (or his
assignee).  If Employee (or his assignee) does not complete the purchase within
the Option Period, Employee shall have no further rights under this Part B or
under the Policy.

6.

Insurer.  It is understood by the parties hereto that the insurer shall have no
liability except as set forth in the policy and in the beneficiary designations.
The insurer shall not be bound to inquire into or take note of any of the
covenants herein contained as to the policy. In case of death, the insurer shall
be discharged from all liability on payment of the proceeds in accordance with
the Policy’s provisions and the beneficiary designations without regard to this
Agreement or any amendment hereof.

7.

Intent.  This Part B is intended to constitute a bona fide death benefit plan
for purposes of Code Section 409A.

8.

Assignment.  Employee shall have the right to make an absolute assignment of his
entire interest under this Part B at any time to any person or persons. Upon
delivery of a copy of such assignment to the Company, all of the rights and
duties of Employee hereunder shall inure to and be binding upon the assignee,
including the right to make further assignments, and Employee shall thereafter
have no interest whatsoever in this Part B.

9.

Further Assurances.  The parties hereto agree to execute any instruments which
may be necessary or proper in carrying out the purpose and intent of this Part
B.

PART C

Deferred Compensation

1.

Compensation Deferred.  The Company shall establish a bookkeeping account to
record Employee’s rights to deferred compensation under this Agreement.
 Employee and the Company agree that:

(a)

The single sum value of the total amount deferred under this Part C as of
Employee’s separation from service on March 31, 2007 is $72,892 (the “Total
Deferral”).

(b)

The provisions of this Part C are considered a “nonaccount balance plan” for
purposes of Code Section 409A.  A portion of the Total Deferral was deferred
prior to January 1, 2005, under the terms of the Original Agreements as in
effect on October 3, 2004.  The portion of the Total Deferral that was deferred
prior to January 1, 2005 under this Part C (determined in accordance with Code
Section 409A and Proposed Treasury Regulation § 1.409A-6(a)(3)(i)) is $66,510
(the “Grandfathered Benefit”).

(c)

The portion of the Total Deferral deferred after December 31, 2004 is $6,382
(the “409A Deferred Amount”).

2.

Severance Benefits.  Employee termination of employment on March 31, 2007
constitutes a “separation from service” with the Company (within the meaning of
Code Section 409A(a)(2)(A)(i)).  As a result of his separation from service,
Employee shall be entitled to receive severance benefits as provided in this
section 2.

(a)

The Grandfathered Benefit shall be paid to Employee in equal annual installments
of $6,651 over 10 consecutive years, without interest, commencing on May 20,
2007 (or within ten (10) business days thereafter) and continuing on each of the
nine anniversaries thereafter.

(b)

The 409A Deferred Amount shall be paid to Employee in equal annual installments
of $638.20 over 10 consecutive years, without interest, commencing on May 20,
2007 (or within ten (10) business days thereafter) and continuing on each of the
nine anniversaries thereafter.  However, if Employee is a “specified employee”
within the meaning of Code Section 409A(a)(2)(B)(i) at the time of his
separation from service:

(i)

the first installment (and only the first installment) shall not be paid until
October, 2007; and

(ii)

when paid in October, 2007, the first installment shall be equal to $651.72,
representing the amount payable as of May 20, 2007 plus five months’ interest at
the monthly rate of 0.42%.

3.

Death Benefits.  In the event Employee dies before receiving the amount payable
under section 2 of this Part C, the Company shall make the payment to such
beneficiary(ies) as Employee may designate under this Part C in writing signed
by him and delivered to the Company during his lifetime.  Payments shall be made
at the time and in the amount Employee would otherwise have received it
hereunder.  Such beneficiary(ies) may be changed by Employee from time to time,
and the last such designation delivered to the Company before the death of
Employee shall control. In the absence of any such designation, or if there
should be a failure of beneficiaries with respect to all or any part of the
payments provided for above, such payments or any part thereof with respect to
which there has been a failure of beneficiary shall be made to the estate of
Employee.

4.

409A Compliance.  The Company intends that amounts payable to Employee or his
Beneficiary pursuant to Part C of this Agreement shall not be included in income
for federal, state or local income tax purposes until the benefits are actually
paid or delivered to such Participant or Beneficiary.  Accordingly, with respect
to any benefits that are subject to Code Section 409A, Part C of this Agreement
shall be interpreted and administered consistently with the requirements of Code
Section 409A, as amended or supplanted from time to time, and current and future
guidance thereunder.

5.

No Fund.  The Company shall have no obligation to retain any fund or reserve or
purchase any insurance policies or other assets for the payment of any amount
set forth in this Part C; and, to the extent the Company elects to do so,
neither Employee nor any beneficiary shall have any interest therein.  It is
expressly understood and agreed by the parties to this Agreement that Employee
relies only upon the Company’s bare, unsecured promise to pay and upon no other
security as to his rights under this Part C.

6.

No Assignment.  Neither Employee nor any beneficiary shall have any right to
assign, encumber, commute, anticipate or dispose of any right to receive
payments under this Part C, nor shall any such rights hereunder be subject to
the claims of Employee’s creditors.

7.

Successors.  The terms hereof shall inure to the benefit of and bind the
respective parties, Employee’s beneficiaries, heirs and personal
representatives, and the Company’s successors.

IN WITNESS WHEREOF, the parties have executed this Agreement on this the 16th
day of July, 2007.

ALLIANCE ONE INTERNATIONAL, INC.

By   /s/  Michael K. McDaniels

Authorized Officer    7/18/2007

H. P. GREEN III

/s/  H. P. Green III











BENEFICIARY DESIGNATION

I, H. P. Green III (hereinafter referred to as “the Employee”), have entered
into a Key Executive Life Insurance and Deferred Compensation Agreement
(hereinafter referred to as “the Agreement”) with Alliance One International,
Inc., (hereinafter referred to as “the Company”), dated __________, 2007.  Under
Part B, Article 4 and Part C, Article 3 of the Agreement, I reserve the right to
designate recipients of payments to be made following my death in accordance
with the terms of the Agreement, and under Part B, Article 4 and Part C, Article
3 of the Agreement I reserve the right to change such designees from time to
time.

In accordance with the rights conferred upon me by these Articles, I hereby
designate the following beneficiary or beneficiaries to receive any and all
payments to be made following my death in accordance with the terms of the
Agreement, and I revoke any and all beneficiary designations which I have
heretofore made with respect to such Agreement (or with respect to prior
agreements which the Agreement by its terms has amended and restated):

The Direct Beneficiary or Beneficiaries shall be:




(Print Name and Relationship)

The Contingent Beneficiary or Beneficiaries shall be:




(Print Name and Relationship)




The foregoing designation is made subject to the following conditions:

·

The Employee may designate one or more Direct Beneficiaries, and may designate
one or more Contingent Beneficiaries, and the share to be taken by each.

·

If more than one Direct Beneficiary is named, the interest of any deceased
Direct Beneficiary including any unpaid benefits due or to become due, shall
pass to the surviving Direct Beneficiary or Beneficiaries, unless otherwise
directed by the Employee herein.

·

Upon the death of the last surviving Direct Beneficiary, benefits shall be paid
to the last surviving beneficiary’s estate.

__________________________________

Employee’s Signature







__________________________________

Date

 












